   Case 2:19-mj-00390-LRL Document 1 Filed 07/09/19 Page 1 of 2 PageID# 1

                                                                           FILED
                   IN THE UNITED STATES DISTRICT COURT
                                                                        JUL     9 2019
                   FOR THE EASTERN     DISTRICT OF VIRGINIA

                                                                   CLERK. U.S. DISTRICT COURT
                              NORFOLK DIVISION                 '          NORFOLK.VA

UNITED STATES OF AMERICA


      V.                                    Case No. c3 •
                                            Court Date: July 12, 2019
DEVIN M. GILLIS


                             CRIMINAL INFORMATION


                  (Misdemeanor)-Violation Notice No. 8044627

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about July 5, 2019, at Naval Station Norfolk, Virginia, on

lands acquired for the use of the United States and within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, DEVIN M. GILLIS, did unlawfully drive and operate a

motor vehicle while under the influence of alcohol.


      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 18.2-266.)

                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney


                              By:
                                     James T. Cole
                                    ^Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.ColeQusdoj.qov
   Case 2:19-mj-00390-LRL Document 1 Filed 07/09/19 Page 2 of 2 PageID# 2




                            CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                    i. a
                              Tames T. Cole
                             ''Special Assistant U.S. Attorney
                              Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.Cole@usdoi.gov




                                    XL   3011
                             Date
